 



Exhibit 10.1
AMENDED AND RESTATED PROMISSORY NOTE
     THIS AMENDED AND RESTATED PROMISSORY NOTE (this “Note”) is made as of this
2nd day of October, 2007 by and among SCIENCE PARK CENTER LLC, a California
limited liability company, as maker, having its principal place of business at
12790 El Camino Real, San Diego, California 92130 (“Borrower”), and MORGAN
STANLEY MORTGAGE CAPITAL INC., a New York corporation, as lender, having an
address at 1221 Avenue of the Americas, 27th Floor, New York, New York 10020
(“Lender”).
R E C I T A L S
          WHEREAS, Science Park Center LLC, a California limited liability
company, (“Science Park”) and Teachers Insurance and Annuity Association of
America, a New York Corporation (“TIAA”), are parties to that certain Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
Statement, dated as of October 25, 2004, recorded on October 28, 2004, as
Document No. 2004-1019903, in the San Diego County Recorder’s Office (the
“Recorder’s Office”), as assigned by TIAA to Lender pursuant to that certain
Assignment and Assumption of Interest Under Deed of Trust, dated as of March 1,
2007, and recorded on March 22, 2007 as Document No. 2007-0196204, with the
Recorder’s Office (as so assigned and as the same hereafter may be further
amended, modified, supplemented, consolidated or assigned, the “Mortgage”),
securing a loan made by TIAA to Science Park in the original principal amount of
Forty-Nine Million Five Hundred Thousand and No/100 Dollars ($49,500,000.00)
(the “Original Loan”), which Original Loan is evidenced by that certain
Promissory Note, dated as of October 25, 2004, made by Science Park to TIAA, as
endorsed by TIAA to Lender pursuant to that certain Allonge dated March 1, 2007
(as so endorsed, the “Original Note”) (the Mortgage and the Original Note,
together with the other loan documents entered into in connection with the
Original Loan or otherwise included in the term “Loan Documents” as defined in
the Mortgage, as assigned by TIAA to Lender, are collectively referred to herein
as the “Loan Documents”);
          NOW, THEREFORE, in consideration of the foregoing Recitals and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower covenants and agrees as follows:

  (1)   All recitals set forth above are true and correct and constitute a
material part of this Note.     (2)   Borrower acknowledges that it has no
defenses, counterclaims or offsets with respect to any of its obligations
contained in the Original Note.     (3)   The outstanding principal balance of
the Original Loan as of the date hereof is $47,774,467.84.     (4)   The
Original Note is hereby amended and restated in its entirety, to hereinafter
read and provide as follows:

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

$49,500,000.00       San Diego, California         October 2, 2007

     FOR VALUE RECEIVED, SCIENCE PARK CENTER LLC, a California limited liability
company (“Borrower”), having its principal place of business at 12790 El Camino
Real, San Diego, California 92130, promises to pay to MORGAN STANLEY MORTGAGE
CAPITAL INC., a New York corporation, (“Lender”), having an address at 1221
Avenue of the Americas, 27th Floor, New York, New York 10020 or at such other
place as Lender designates in writing, the principal sum of Forty-Nine Million
Five Hundred Thousand Dollars ($49,500,000.00) (the principal sum or so much of
the principal sum as may be advanced and outstanding from time to time, the
“Principal”), in lawful money of the United States of America, with interest on
the Principal from and after the date advanced at the fixed rate of six and
forty-eight hundredths percent (6.48%) per annum (the “Fixed Interest Rate”) and
as otherwise provided herein.
     This Promissory Note (the “Note”) is secured by, among other things, the
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Deed of Trust”) dated the date of this Note made by Borrower for
the benefit of Teachers Insurance and Annuity Association of America, (“TIAA”)
and assigned by TIAA to Lender pursuant to that certain Assignment and
Assumption of Interest Under Deed of Trust, dated as of March 1, 2007, as
security for the Loan. All capitalized terms not expressly defined in this Note
will have the definitions set forth in the Deed of Trust.
     Section 1. Payments of Principal and Fixed Interest.
     (a) Borrower will make monthly installment payments (“Debt Service
Payments”) as follows:
          (i) Intentionally Omitted.
          (ii) On October 1, 2007, and on the first day of each succeeding
calendar month through and including November 1, 2014 payments in the amount of
Three Hundred Twelve Thousand Two Hundred Twenty-One and 25/100 Dollars
($312,221.25), each of which will be applied first to accrued interest on the
Principal at the Fixed Interest Rate and then to the Principal.
     (b) On November 1, 2014 (the “Maturity Date”), Borrower will pay the
Principal in full together with accrued interest at the Fixed Interest Rate and
all other amounts due under the Loan Documents.
     Section 2. Certain Definitions. In addition to other definitions set forth
elsewhere in this Note, the following definitions apply:
     “Default Discount Rate” means the Discount Rate less 300 basis points.

2



--------------------------------------------------------------------------------



 



     “Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually.
     “Evasion Premium” means the greater of (i) an amount equal to the product
of the Prepayment Percentage plus 300 basis points times the Prepayment Date
Principal, or (ii) the difference between (x) the present value on the
Prepayment Date of all scheduled principal and interest payments (including any
principal payment due on the Prepayment Date) from the Prepayment Date through
the Maturity Date determined by discounting such payments by the Default
Discount Rate and (y) the principal balance of the Loan as of the Prepayment
Date.
     “Lockout Period” means the first thirty-six (36) months of the Term.
     “Prepayment Date” shall mean the date on which prepayment is made.
     “Prepayment Date Principal” means the Principal on the date as of which a
Prepayment Premium or Evasion Premium is calculated (as specified below).
     “Prepayment Percentage” means one percent (1%).
     “Prepayment Premium” shall mean an amount equal to the greater of: (i) one
percent (1%) of the principal amount of the Loan being prepaid or (ii) the
difference between (x) the present value as of the Prepayment Date of all
scheduled principal and interest payments (including the principal payment due
on the Prepayment Date) from the Prepayment Date through the Maturity Date
determined by discounting such payments at the Discount Rate and (y) the
principal balance of the Loan as of the Prepayment Date. In no event, however,
shall Lender be required to reinvest any prepayment proceeds in U.S. Treasury
obligations or otherwise.
     “Yield Maintenance Treasury Rate” shall mean the yield calculated by Lender
by the linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading U.S.
Government Securities/Treasury Constant Maturities for the week ending prior to
the Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates
(one longer or one shorter) most nearly approximating the Maturity Date. In the
event Release H.I5 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate.
     Section 3. Prepayment Provisions.
     (a) This Note may not be prepaid in whole or in part at any time, except as
follows:
     (i) This Note may be prepaid to the extent that casualty insurance proceeds
or condemnation awards with respect to the Property are applied to the Debt in
accordance with the Loan Documents, and, provided that there is no Event of
Default under the Loan Documents, any such prepayments will be without premium.
Unless Lender elects otherwise in its sole discretion, partial prepayments of
Principal resulting from the application of such proceeds or awards to the Debt
shall not reduce the amounts of subsequent monthly installments nor change the
dates on which such installments are due (the effect of which may be to cause
the Debt to repaid earlier than the Maturity Date).

3



--------------------------------------------------------------------------------



 



     (ii) Provided there is no Event of Default under the Loan Documents, this
Note may be prepaid in full but not in part with the payment of the Prepayment
Premium upon 60 days prior notice to Lender; provided, however, that such 60-day
prior notice may specify a one calendar-week period during which the prepayment
will occur, if such notice is followed by a second notice to Lender, received by
Lender not later than ten days before the first Business Day of such week, which
specifies the Business Day during such week on which prepayment will occur (and
if such second notice is not timely received by Lender, the first Business Day
of such week shall be deemed to be the date designated by Borrower for the
prepayment).
     (iii) Provided there is no Event of Default under the Loan Documents, this
Note may be prepaid in full but not in part, without premium, during the last
ninety (90) days of the Term, upon 30 days prior notice to Lender; provided,
however, that such 30-day prior notice may specify a one calendar-week period
during which the prepayment will occur, if such notice is followed by a second
notice to Lender, received by Lender not later than ten days before the first
Business Day of such week, which specifies the Business Day during such week on
which prepayment will occur (and if such second notice is not timely received by
Lender, the first Business Day of such week shall be deemed to be the date
designated by Borrower for the prepayment).
     (iv) In no event may this Note be prepaid without simultaneous prepayment
in full of any other notes secured by the Loan Documents.
     (v) Any prepayment received by Lender on a date other than a date on which
Debt Service Payments are due shall include interest which would have accrued
thereon to the next such date and such amounts (i.e., principal and interest
prepaid by Borrower) shall be held by Lender as collateral security for the Loan
in an interest bearing account, with interest accruing on such amounts to the
benefit of Borrower; such amounts prepaid shall be applied to the Loan on the
next date on which a Debt Service Payment is due with any interest on such funds
paid to Borrower on such date provided no Event of Default then exists.
     (b) After an Acceleration or upon any prepayment not permitted by the Loan
Documents, any tender of payment of the amount necessary to satisfy the Debt
accelerated, any judgment of foreclosure, any statement of the amount due at the
time of foreclosure (including foreclosure by power of sale), any claim for
amounts due under this Note, and any tender of payment made during any
redemption period after foreclosure, will include an Evasion Premium, calculated
as of the date of the Acceleration or the date of such unpermitted prepayment,
as the case may be.
     (c) [Intentionally omitted]
     (d) Borrower acknowledges that:

4



--------------------------------------------------------------------------------



 



     (i) a prepayment without payment of the applicable Prepayment Premium or
Evasion Premium (the “Premiums”) will cause damage to Lender;
     (ii) the Premiums are intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid without payment
of the applicable Premium;
     (iii) it will be extremely difficult and impractical to ascertain the
extent of Lender’s damages caused by a prepayment after an Event of Default or
any other prepayment not permitted by the Loan Documents; and
     (iv) the Premiums represent Lender’s and Borrower’s reasonable estimate of
Lender’s damages for prepayment and are not a penalty.
     (e) BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT LENDER WOULD NOT LEND TO
BORROWER THE LOAN EVIDENCED BY THIS NOTE WITHOUT (1) BORROWER’S WAIVER OF ANY
RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 2954.10 TO PREPAY THIS
NOTE IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF THE MATURITY
DATE OF THIS NOTE, AND (2) BORROWER’S AGREEMENT, AS SET FORTH ABOVE, TO PAY
LENDER THE APPLICABLE PREMIUM UPON THE SATISFACTION OF ALL OR ANY PORTION OF THE
PRINCIPAL INDEBTEDNESS EVIDENCED HEREBY FOLLOWING THE ACCELERATION OF THE
MATURITY DATE HEREOF BY REASON OF A DEFAULT HEREUNDER OR UNDER THE DEED OF TRUST
INCLUDING, WITHOUT LIMITATION, A DEFAULT ARISING FROM THE CONVEYANCE OF ANY
RIGHT, TITLE OR INTEREST IN THE PROPERTY ENCUMBERED BY THE DEED OF TRUST WHICH
IS NOT PERMITTED THEREBY AND BORROWER HAS CAUSED THOSE PERSONS SIGNING THIS NOTE
ON BORROWER’S BEHALF TO SEPARATELY EXECUTE THE AGREEMENT CONTAINED IN THIS
PARAGRAPH, IN COMPLIANCE WITH CALIFORNIA CIVIL CODE SECTION 2954.10. BY PLACING
ITS SIGNATURE BELOW, BORROWER ACKNOWLEDGES THAT (I) THE GENERAL PARTNERS,
PRINCIPALS OR MEMBERS, AS THE CASE MAY BE, OF BORROWER ARE KNOWLEDGEABLE REAL
ESTATE DEVELOPERS OR INVESTORS, (II) BORROWER FULLY UNDERSTANDS THE EFFECT OF
THE ABOVE WAIVER, (III) THE MAKING OF THE LOAN BY LENDER AT THE RATE SET FORTH
ABOVE IS SUFFICIENT CONSIDERATION FOR SUCH WAIVER, AND (IV) LENDER WOULD NOT
MAKE THE LOAN WITHOUT SUCH WAIVER.

5



--------------------------------------------------------------------------------



 



                  SCIENCE PARK CENTER LLC, a California         limited
liability company    
 
           
 
  By   Neurocrine Biosciences, Inc., a Delaware    
 
      corporation, its managing member    

                  By:   /s/ Timothy P. Coughlin         Name:   Timothy P.
Coughlin         Title:   Vice President and CFO     

     Section 4. Intentionally Omitted.
     Section 5. Events of Default:
     (a) It is an “Event of Default” under this Note:
     (i) if Borrower fails to pay any amount due, as and when required, under
this Note or any other Loan Document and the failure continues for a period of
5 days; or
     (ii) if an Event of Default occurs under and as defined in any other Loan
Document.
     (b) If an Event of Default occurs, Lender may declare all or any portion of
the Debt immediately due and payable (“Acceleration”) and exercise any of the
other Remedies.
     Section 6. Default Rate. Interest on the Principal will accrue at the
Default Interest Rate from the date an Event of Default occurs.
     Section 7. Late Charges.
     (a) If Borrower fails to pay any Debt Service Payment when due or fails to
pay any amount due under the Loan Documents on the Maturity Date (in either
event, without giving consideration to any grace period contained in the Loan
Documents), Borrower agrees to pay to Lender an amount (a “Late Charge”) equal
to five cents ($.05) for each one dollar ($1.00) of the delinquent payment;
     (b) Borrower acknowledges that:
     (i) a delinquent payment will cause damage to Lender;
     (ii) the Late Charge is intended to compensate Lender for loss of use of
the delinquent payment and the expense incurred and time and effort associated
with recovering the delinquent payment;
     (iii) it will be extremely difficult and impractical to ascertain the
extent of Lender’s damages caused by the delinquency; and

6



--------------------------------------------------------------------------------



 



     (iv) the Late Charge represents Lender and Borrower’s reasonable estimate
of Lender’s damages from the delinquency and is not a penalty.
     Section 8. Limitation of Liability. This Note is subject to the limitations
on liability set forth in the Article of the Deed of Trust entitled “Limitation
of Liability”.
     Section 9. WAIVERS. IN ADDITION TO THE WAIVERS SET FORTH IN THE ARTICLE OF
THE DEED OF TRUST ENTITLED “WAIVERS”, BORROWER WAIVES PRESENTMENT FOR PAYMENT,
DEMAND, DISHONOR AND, EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS,
NOTICE OF ANY OF THE FOREGOING. BORROWER FURTHER WAIVES ANY PROTEST, LACK OF
DILIGENCE OR DELAY IN COLLECTION OF THE DEBT OR ENFORCEMENT OF THE LOAN
DOCUMENTS. BORROWER AND ALL INDORSERS, SURETIES AND GUARANTORS OF THE
OBLIGATIONS CONSENT TO ANY EXTENSIONS OF TIME, RENEWALS, WAIVERS AND
MODIFICATIONS THAT LENDER MAY GRANT WITH RESPECT TO THE OBLIGATIONS AND TO THE
RELEASE OF ANY SECURITY FOR THIS NOTE AND AGREE THAT ADDITIONAL MAKERS MAY
BECOME PARTIES TO THIS NOTE AND ADDITIONAL INDORSERS, GUARANTORS OR SURETIES MAY
BE ADDED WITHOUT NOTICE AND WITHOUT AFFECTING THE LIABILITY OF THE ORIGINAL
MAKER OR ANY ORIGINAL INDORSER, SURETY OR GUARANTOR.
     Section 10. Commercial Loan. The Loan is made for the purpose of carrying
on a business or commercial activity or acquiring real or personal property as
an investment or carrying on an investment activity and not for personal or
household purposes.
     Section 11. Usury Limitations. Borrower and Lender intend to comply with
all Laws with respect to the charging and receiving of interest. Any amounts
charged or received by Lender for the use or forbearance of the Principal to the
extent permitted by Law, will be amortized and spread throughout the Term until
payment in full so that the rate or amount of interest charged or received by
Lender on account of the Principal does not exceed the Maximum Interest Rate. If
any amount charged or received under the Loan Documents that is deemed to be
interest is determined to be in excess of the amount permitted to be charged or
received at the Maximum Interest Rate, the excess will be deemed to be a
permitted prepayment of Principal when paid, without premium, and any portion of
the excess not capable of being so applied will be refunded to Borrower. If
during the Term the Maximum Interest Rate, if any, is eliminated, then for
purposes of the Loan, there will be no Maximum Interest Rate.
     Section 12. Applicable Law. This Note is governed by and will be construed
in accordance with the Laws of the State of California, without regard to
conflict of law provisions.
     Section 13. Time of the Essence. Time is of the essence with respect to the
payment and performance of the Obligations.
     Section 14. Cross-Default. A default under any other note now or hereafter
secured by the Loan Documents or under any loan document related to such other
note constitutes a default under this Note and under the other Loan Documents.
When the default under the other

7



--------------------------------------------------------------------------------



 



note constitutes an Event of Default under that note or the related loan
document, an Event of Default also will exist under this Note and the other Loan
Documents.
     Section 15. Construction. Unless expressly provided otherwise in this Note,
this Note will be construed in accordance with the Exhibit attached to the Deed
of Trust entitled “Rules of Construction”.
     Section 16. Deed of Trust Provisions Incorporated. To the extent not
otherwise set forth in this Note, the provisions of the Articles of the Deed of
Trust entitled “Expenses and Duty to Defend”, “Waivers”, “Notices”, and
“Miscellaneous” and the Section of the Deed of Trust entitled “General
Provisions Pertaining to Remedies” are applicable to this Note and deemed
incorporated by reference as if set forth at length in this Note.
     Section 17. Joint and Several Liability: Successors and Assigns. If Maker
consists of more than one entity, the obligations and liabilities of each such
entity will be joint and several. This Note binds Borrower and its successors,
assigns, heirs, administrators, executors, agents and representatives and inures
to the benefit of Lender and its successors, assigns, heirs, administrators,
executors, agents and representatives.
     Section 18. Absolute Obligation. Except for the Section of this Note
entitled “Limitation of Liability”, no reference in this Note to the other Loan
Documents and no other provision of this Note or of the other Loan Documents
will impair or alter the obligation of Borrower, which is absolute and
unconditional, to pay the Principal, interest at the Fixed Interest Rate and any
other amounts due and payable under this Note, as and when required.
     IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the
date first set forth above.

                  SCIENCE PARK CENTER LLC, a California         limited
liability company    
 
           
 
  By   Neurocrine Biosciences, Inc., a Delaware    
 
      corporation, its managing member    

                  By:   /s/ Timothy P. Coughlin         Name:   Timothy P.
Coughlin         Title:   Vice President and CFO     

8